Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 13 August 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No 22
My Dearest Friend
St Petersburg August 13th 1814

The last time I wrote you I was so excessively fatigued and it was so late that I scarcely know what my letter contained since which I have been expecting a letter from you and am much disappointed at not receiving one though I shall cease to regret it if your silence is caused by the arrival of the English Commissioners we have news to the 22d from England from which we learn that Mr Whitbread called upon the Ministers to know why he saw one of the Gentlemen appointed to meet the Ministers from the United States at Ghent upon that floor Lord Castlereagh stated they had been detained by unavoidable circumstances but would be sent off as soon as possible this looks as if you would at least meet and I hope the business will terminate favorably—
I took Tea last evening at Mrs. Bailey’s but did not hear a word of news, although the Paper containing what I have written was there.
I have been obliged to give Mr. Strougotchikoff notice to quit his House, from what you wrote I concluded you would not think of keeping it on the conditions which he proposed and on which he insists. I know not if I have acted right or wrong and as Gen. Wilkinson I am and such “a heavy weight of responsibility” that I am always uneasy He told me he must have an answer immediately as the Season would be passed to let it.
I wrote the rate of the exchange to you last Letter and shall again send you a copy from the German Paper I have consulted Mr. Monreal upon the Price of the Obligations This is what he wrote in reply “Le prix du Rouble est dans ce moment a 395 Kopeikos, Les Coupons de 62—64ƒ.”Bénéfice.
From the GazetteLondon11 1/4 1/8 11 1/15 10 15/16PenceAmsterdam10 9 15/1StiverHamburg 9 8 7/8 15/16Shilling BancoParis103CentimesDucats11 70 N. 11 55 O.Agio Silver2 95          
I am always ready to obey your orders, and shall certainly be prepared to undertake the Voyage you mention, but to me it is so great an undertaking, I tremble at the thought of it. however it is unnecessary to fret about a thing so uncertain Mr Harris seems to be in high spirits but is shocked to have committed so gross a blunder at the féte at which all the Corps Diplomatic there are cases in which I believe it is prudent not to set off with too much Prétention.
There is here much talk of War and I think the tone grows higher every day among the reports of the day there is one very current which is that the Congress is not to be held at Vienna and that Breslau is the Place proposed and some say insisted on.
Charles has been very ill again he appears to me to be very much in the state in which our poor John was so long but the principal difficulty is his extreme debility and a total loss of appetite to day he is again much better and I hope will continue so
Adieu God Bless you love me ever and believe your most affectionate Wife
L C A.